Title: From John Quincy Adams to William Smith Shaw, 6 November 1806
From: Adams, John Quincy
To: Shaw, William Smith



Dear Shaw.
Quincy 6. November 1806.

We lost a basket with Caroline’s Clothes in it, from the Chaise as we were coming out of Boston this Evening—I will thank you to have the enclosed advertisement inserted in the Centinel on Saturday Morning—And call at Whitcomb’s, and request him to pay the reward offered, if the basket should be brought there; and charge it to me.
Mrs: Adams has concluded to take Mr: Gulliver’s Apartments—I promised to send him a final answer to morrow or on Saturday—I must therefore entreat you to call on him, and tell him that we shall consider the engagement as positive, on the terms agreed between him and me—We are to have the lower Room—chamber and upper chamber—together with a place for the maid to sleep in—We to furnish the Rooms—He to provide every thing else in the way of board—fire–wood & candles—I told him there would be two fires constantly kept—And the Ladies will have their table by themselves—All this we agreed upon as Mr: Gulliver will recollect—We shall send in the furniture, and move ourselves, next Monday week—the 17th: instt:—Do not fail to give him the notice to-morrowyour’s
J. Q, Adams.
P.S. Mr: Gulliver keeps a Store at the corner of Merchant’s Row, State-Street—where you will be most likely to find him.

